DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for arguments filed on June 28, 2021. The claims 1, 3-15 are pending for examination.
Claim: 2 (canceled)
Claims: 14-15 (new claims)

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15275165.7, filed on 06/30/2015.

Response to Arguments
Applicant’s arguments filed on June 28, 2021, with regards to rejection of claims 1, 3-15 been fully considered, but they are not found to be persuasive. 
In Applicants remarks, on pages 6-8, Applicant argues that “Stockhammer does not teach claim 1, especially, "identifying a next encoded segment to be made available at the server as the encoded segment in the sequence after the most recent encoded segment; 
In response, Examiner disagrees. In paragraph [0018]-[0020] Stockhammer teaches, live streaming media data/content (i.e. called MPD) is a combined 
In para [0025] Stockhammer discloses, based on this MPD, and for each selected Representation, DASH client device may make several decisions, including determining what is the latest segment that is available on the server device, determining the segment availability start time of the next segment and possibly future segments.
Note: client determines the current/latest segment, then next segment, and the future segments.
For more details, in para [0045]-[0046], each segment has a segment number and starting time. For example, current segment has segment number and starting time=LSN,
Next segment number= LSN+1,
Hence, the reference teaches the above limitations.
Applicant further argues on page 7 that Stockhammer doesn’t teach, repeatedly making requests to the server for the next encoded segment until an acknowledgement is received that the next encoded segment is available. receiving an acknowledgement that the next encoded segment is available;
In response, in paragraph [0103] teaches, the segment with position “K” is delivered, and para [0108] the client device is continuing request for the next segments with K’ position;
And para [0112] the client device has information indicating exactly the time when the next segment is available/published on the server device. This permits 
Applicant further argues on page 7 that Stockhammer doesn’t teach, starting streaming of the media sequence from the next encoded segment."
In response, para [0113] discloses, the client device can place the playout of the first segment the client device downloads accurately.
In conclusion, based on the discussion above, the applicant’s arguments are not persuasive, and the above rejection is maintained by the previous actions references.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, 7, 10-11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stockhammer (US 2014/0195651 A1), 
Regarding claim 1,
Stock hammer teaches, a method of streaming a media sequence by a client from a server, wherein said media sequence comprises a sequence of encoded segments and said media sequence is progressively made available at the server, said method comprising (see fig. 2, abstract, and para [0006]): 
All video/audio contents (components/segments) are encoded, and para [0025] determining what is the latest segment that is available on the server device.); identifying  a next encoded segment to be made available at the server as the encoded segment in the sequence after the most recent encoded segment (see para [0025] determining the segment availability start time of the next segment and possibly future segments, determining when to start playout the segment and from which timeline in the segment. Determining refers as a identifying. Determining refers as identifying.
see also para [0045]-[0046]

repeatedly making requests to the server for the next encoded segment until an acknowledgement is received that the next encoded segment is available (see para [0027] Next/subsequent request is a repeating request, and adding segment with the last result means acknowledgment.; 
see also para [0108])
receiving an acknowledgement that the next encoded segment is available (see para [0027] Each segment that is made available.), and start streaming of the media sequence form the next encoded segment (see para [0028] Newly available is a sequence of media segments, and [0112] video encoder 28 may also use sequence identifiers to indicate a relative temporal ordering of encoded video data. Similarly, in some examples, a sequence identifier may be mapped or otherwise correlated with a timestamp.)
see also para [0113])

Regarding claim 5,
Stockhammer teaches claim 1,
Stock hammer further teaches, wherein the media sequence is a live media sequence (see para [0006] to signaling time information for live streaming using, e.g., dynamic adaptive streaming over HTTP (DASH). When performing live streaming, media content can only be prepared for transmission after the content has been received (e.g., recorded) and encoded.) and [0025]. )
Regarding claim 6,
Stockhammer teaches claim 1,
Stockhammer further teaches, wherein the most recent segment is determined using timing information in a manifest associated with the media sequence (see para [0022] and [0025] time gap between two consecutive segments. determining the segment availability start time of the next segment and possibly future segments.).  
Regarding claim 14 and 15,
Stockhammer teaches claim 1 and 7,
Stockhammer further teaches, 
wherein the streaming of the media sequence is started from the next encoded segment instead of starting with the most recent encoded segment (see para [0206] Source device 130 may receive the request for the segment (170) and send the requested segment (or portion thereof) to client device 134A (172) in response to the request. After receiving the segment.).

Claim 7 recites all the same elements of claim 1, but, a computer product claim rather than a method claim. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 7.
Claim 10 recites all the same elements of claim 5, a computer product claim rather than a method claim .Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 10
Claim 11 recites all the same elements of claim 6, a computer product claim rather than a method claim .Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 11
Claim 13 recites all the same elements of claim 12, a computer product claim rather than a method claim .Therefore, the supporting rationale of the rejection to claim 12  applies equally as well to claim 13

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer (US 2014/0195651 A1), in view of Koba (US 2015/0341678A1).

Regarding claim 3,
Stockhammer teaches claim 1,
Stockhammer fails to teach, wherein the requests are made at predetermined intervals.  
In analogous art, Koba teaches, wherein the requests are made at predetermined intervals (see para [0045] and [0055] predetermined time interval is 0.5 sec. Because each segment is 0.5 sec long, so a customer needs to wait 0.5 sec until another/next segment is available.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an encoded media segments of Stockhammer with requests are made at predetermined intervals of Koba. A person of ordinary skill in the art would have been motivated to reduce a load of video data as well as avoid a loss of packet (Koba: [0004])
Regarding claim 4,
Stockhammer teaches claim 1,
Stockhammer fails to teach, wherein the requests are repeated until a predetermined timeout duration has elapsed.
 In analogous art, Koba teaches, 
wherein the requests are repeated until a predetermined timeout duration has elapsed (see para [0084] predetermined is elapsed, para [0086] segment information is lost (i.e. unobtained.);
subsequent request for segments, and received un-obtained and/or new segments.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an encoded media segments of Stockhammer with a predetermined timeout duration has elapsed of Koba. A person of ordinary skill in the art would have been motivated to reduce a load of video data as well as avoid a loss of packet (Koba: [0004])
Claim 8 recites all the same elements of claim 3, a computer product claim rather than a method claim .Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 8.
Claim 9 recites all the same elements of claim 4, a computer product claim rather than a method claim .Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 9.
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sm Islam/
Examiner, Art Unit 2457
10/22/2021
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457